Mr. Chief Justice Shepard
delivered tire opinion of the Court:
The bill of review is not founded upon any error of law appearing in the decree passed May 11, 1910, but upon the allegation of the discovery of new and material facts since then.
*73It is the settled rule in such cases that the matter must not only be new, but such as the party, by the exercise of reasonable diligence, could not have discovered before. Laches in this respect is fatal to the right. Providence Rubber Co. v. Goodyear, 9 Wall. 805, 806, 19 L. ed. 828, 829; Poole v. Nixon, 9 Pet. 770, 9 L. ed. 305; Purcell v. Miner, 4 Wall. 519—521, 18 L. ed. 459, 460; Osborne v. S. L. Davidson Mortg. Co. 8 App. D. C. 481-486.
Tested by this rule, we are of the opinion that there was no error in sustaining the demurrer and dismissing the unamended bill.
The allegations with regard to the failure to make actual purchases of stocks and bonds for the plaintiff, and to hold them subject to her order, were at issue in the pleadings of the parties upon the hearing. The bill alleges that testimony was taken before that hearing, and the opinion of the court, made a part of the present bill, shows that the plaintiff took the testimony of the New York brokers relating.to the purchase and sale of stocks. The pleadings- showed that defendants retained or claimed to hold all of the stocks and bonds that had been purchased for plaintiff and not again sold, together with a considerable sum of money to her credit to secure her “margins.”
Defendants were doing business within the jurisdiction of the court, and they and their books and papers were subject to its process. Had plaintiff called upon them for the production of her securities for inspection, she would have discovered the same matters that she now alleges were discovered when, on February 6, 1912, they voluntarily produced and tendered her certain securities which they represented to belong to her, in settlement.
It would set a dangerous precedent to sustain a bill of review under the conditions shown. The decree is affirmed with costs. Affirmed.